Citation Nr: 0633440	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO found that the veteran had not 
submitted evidence sufficient to warrant a disability rating 
in excess of 30 percent for PTSD. 

The case returns to the Board following a remand to the RO in 
March 2005.  The Board's remand instructions directed the RO 
to (1) request copies of any decision rendered by the Social 
Security Administration on the veteran's claim for disability 
benefits; (2) schedule the veteran for a VA psychiatric 
examination to determine the nature and severity of his PTSD 
and its impact on his ability to obtain and maintain 
employment; and (3) readjudicate the issue on appeal. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of anxiety, irritability, recurrent panic attacks, blackouts, 
flashbacks triggered by fireworks and heavy rains, bouts of 
depression, and chronic sleep impairment; and objective 
evidence of restricted affect and treatment for depression 
that has responded to medication.  

2.  There is no evidence of circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  Although the veteran has been unemployed since 
1999, he has been attending college-level classes on a full-
time basis.




CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met. 38 U.S.C.A. 1155, 5107 (West 
2002); 38 C.F.R. 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411, PTSD.  38 C.F.R. 
§ 4.130.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

In this case, the Board finds that the criteria for a 
disability rating greater than 30 percent for PTSD are not 
met.  38 C.F.R. § 4.7.  The record reflects subjective 
complaints of anxiety, irritability, recurrent panic attacks, 
blackouts, flashbacks triggered by fireworks and heavy rains, 
bouts of depression, and chronic sleep impairment.  The 
veteran's June 1999 psychiatric examination reported 
subjective complaints of lack of concentration and suicidal 
thoughts, although these were not indicated in his March 2002 
examination.  Objectively, there is evidence of restricted 
affect and treatment for depression that has responded to 
medication.  Although the veteran was found to have 
difficulty remembering things, his judgment and insight were 
fair and he was found to be well-oriented in time and place 
and able to function independently.  The March 2002 VA 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 47, which denotes serious symptoms 
(e.g. suicidal ideation, severe obsess ional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The examiner did not provide an explanation 
or rationale for the GAF score he assigned.

With respect to social functioning, the record reflects that 
the veteran has been married and divorced three times and has 
no children and no close friends.  The veteran started using 
drugs in Vietnam and continued to use marijuana, cocaine, and 
alcohol in the years after separation from service, attending 
alcohol and drug rehabilitation programs on at least three 
separate occasions as of June 1999.  As of March 2002, the 
veteran had been unemployed since 1999, claiming that he 
could not obtain a job due to his blackouts and paranoia.  
However, as of March 2002, the veteran had recently started 
attending college-level classes at Georgia State University 
and claimed to be active as much as possible.  The VA 
examiner noted that the veteran was in good humor and tried 
to build a rapport with the interviewer.  As of his March 
2002 examination, he claimed to have been sober from alcohol 
during the preceding eight months and suffered from fewer 
mood swings as a result.  

In accordance with the Board's March 2005 remand 
instructions, the RO scheduled VA psychiatric examinations 
for the veteran on three separate occasions in June 2005 and 
August 2005.  However, the veteran failed to report to these 
examinations, which might have revealed evidence to support 
his claim for a disability rating greater than 30 percent for 
PTSD.  As a result of this failure, the most recent 
psychiatric examination on record is dated March 2002.  

Considering the evidence of record, the Board finds that the 
veteran's overall disability picture does not more closely 
approximate the criteria for a 50 percent disability rating.  
38 C.F.R. § 4.7.  There is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
or impaired abstract thinking.  In addition, the veteran's 
existing PTSD symptoms were noted to be improving in 2002 
with his decrease of substance abuse.  Although he alleges he 
has been unemployed since 1999 due to blackouts and paranoia 
associated with his PTSD, the veteran has not produced any 
documentation regarding the circumstances of his termination 
from his last job which would demonstrate he was terminated 
as a result of PTSD-related symptoms.  Furthermore, the 
veteran has been attending college-level classes full-time at 
Georgia State University.  Thus, the Board is unable to 
identify any occupational impairment from PTSD that would 
warrant an increased rating.  The Board acknowledges that the 
veteran has social impairment from PTSD.  However, it cannot 
find that the social impairment currently shown of record, 
alone or in conjunction with current evidence of occupational 
impairment, demonstrates an overall disability picture that 
warrants a rating greater than 30 percent.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating greater than 30 percent for 
PTSD.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
psychiatric hospitalization for PTSD.  In addition, as 
discussed above, although the veteran claims he has been 
unemployed since 1999 due to his PTSD, the evidence does not 
demonstrate that the veteran's PTSD alone has affected 
industrial adaptability beyond that contemplated by the 
current schedular rating.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  That is, there is no 
objective evidence of more significant disability from PTSD 
than what is already compensated by the evaluation currently 
in place.  Therefore, the preponderance of the evidence is 
against a disability rating greater than 30 percent for PTSD.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2002 and August 
2005, as well as information provided in the August 2002 
statement of the case and February 2006 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2002 
statement of the case and February 2006 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the May 2002 
rating decision on appeal in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See also Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, but finding harmless error.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of a March 2006 letter, the 
veteran was provided with such notice.  The Board finds that 
any deficiency in the notice to the appellant or the timing 
of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and VA examinations.  In accordance with the Board's 
March 2005 remand instructions, the RO contacted the National 
Records Center (NRC) in an attempt to obtain copies of any 
decision rendered by the Social Security Administration on a 
disability benefits claim by the veteran and any evidence 
that was used to reach that decision; however, the NRC 
indicated that the veteran never filed for disability 
benefits.  The veteran failed to report to several recent VA 
examinations scheduled by the RO and a Travel Board hearing.  
Despite the veteran's failure to report, the Board finds that 
the RO has made all reasonable efforts to assist the veteran 
in the development of his claim.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A.  
§ 5103A.      


ORDER

A disability rating greater than 30 percent for PTSD is 
denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


